                                                                                              1   MARTIN L. WELSH, ESQ.
                                                                                                  Nevada State Bar No. 8720
                                                                                              2
                                                                                                  mwelsh@lvlaw.com
                                                                                              3   LARSON A. WELSH, ESQ.
                                                                                                  Nevada State Bar No. 12517
                                                                                              4   lwelsh@lvlaw.com
                                                                                                  LAW OFFICE OF HAYES & WELSH
                                                                                              5   199 North Arroyo Grande Blvd., Suite 200
                                                                                              6
                                                                                                  Henderson, Nevada 89074
                                                                                                  Phone: 702-434-3444
                                                                                              7   Fax: 702-434-3739

                                                                                              8   SETH A. NICHAMOFF, ESQ.
                                                                                                  Texas Bar No. 24027568 (Admitted Pro Hac Vice)
                                                                                              9   seth@nichamofflaw.com
                                                                                             10   NICHAMOFF LAW, PC
                                                                                                  2444 Times Boulevard, Suite 270
                                                                                             11   Houston, Texas
                                                                                                  Phone: 713-503-6706
                                                  199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                             12   Fax: 713-360-7497
                     A PROFESSIONAL CORPORATION


                                                        (702) 434-3444 FAX (702) 434-3739
                                                          HENDERSON, NEVADA 89074




                                                                                             13
          HAYES & WELSH




                                                                                                  Attorneys for Defendant
LAW OFFICE OF




                                                                                             14   Organo Gold Enterprises, Inc.

                                                                                             15                           UNITED STATES DISTRICT COURT
                                                                                             16                                   DISTRICT OF NEVADA
                                                                                             17
                                                                                                  JAMES D. NOLAND JR., a Nevada resident,      Case No. 2:18-cv-01275-JAD-CWH
                                                                                             18
                                                                                                                          Plaintiff,
                                                                                             19
                                                                                                                                               JOINT STIPULATION FOR 60-DAY
                                                                                             20   v.                                           EXTENSION OF TIME TO FILE JOINT
                                                                                                                                               PRE-TRIAL ORDER
                                                                                             21   ORGANO GOLD INTERNATIONAL, INC.,
                                                                                                  a Nevada corporation; ORGANO GOLD
                                                                                             22   ENTERPRISES, INC., a British Columbia,
                                                                                                  Canada corporation; HOLTON BUGGS JR.
                                                                                             23   and JANE DOE BUGGS, Texas residents;
                                                                                                  BERNARDO CHUA, a British Columbia,
                                                                                             24
                                                                                                  Canada resident; SHANE MORAND, an
                                                                                             25   Ontario, Canada resident; and JAMIE FOO, a
                                                                                                  British Columbia, Canada resident,
                                                                                             26
                                                                                                                          Defendants.
                                                                                             27

                                                                                             28
                                                                                              1     STIPULATION FOR 60-DAY EXTENSION OF TIME TO FILE THE JOINT PRE-TRIAL ORDER
                                                                                              2
                                                                                                          Pursuant to Local Rule IA 6-1, Plaintiff James D. Noland, Jr. and Defendants Organo
                                                                                              3
                                                                                                  Gold Int’l, Inc., Organo Gold Enterprises, Inc., Holton V. Buggs, Jr. and Bernardo Chua,
                                                                                              4
                                                                                                  through their attorneys of record, stipulate to a 60-day extension of time to file the Joint Pre-
                                                                                              5
                                                                                                  Trial Order, and respectfully show as follows:
                                                                                              6

                                                                                              7           The deadline to file the joint pre-trial order is April 1, 2019. This is the first stipulation

                                                                                              8   to extend time for filing the joint pre-trial order.
                                                                                              9           Plaintiff James D. Noland, Jr. moved on January 31, 2019 for a 60-day extension of the
                                                                                             10
                                                                                                  deadline to file the Joint Pre-Trial Order, among other deadlines, for the reasons set forth in
                                                                                             11
                                                                                                  his motion. See Doc. Nos. 110-112, and 115.
                                                  199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                             12
                                                                                                          Defendants timely moved or joined motions for final summary judgment on November
                     A PROFESSIONAL CORPORATION


                                                        (702) 434-3444 FAX (702) 434-3739
                                                          HENDERSON, NEVADA 89074




                                                                                             13
          HAYES & WELSH
LAW OFFICE OF




                                                                                             14   20, 2018 (limitations) and on March 1, 2019 (no-evidence of predicate acts). See Doc. Nos.

                                                                                             15   82-84, 87, 94, 117, and 118. Defendants Holton and Earlene Buggs also have a pending

                                                                                             16   Motion To Dismiss. See Doc. 80.
                                                                                             17           Good cause exists for extending the joint pre-trial order deadline. The foregoing
                                                                                             18
                                                                                                  motions all remain pending, and their disposition will affect the drafting of the joint pre-trial
                                                                                             19
                                                                                                  order and potentially the trial itself. Accordingly, the parties stipulate to a 60-day extension of
                                                                                             20
                                                                                                  the joint pre-trial order.
                                                                                             21

                                                                                             22           This stipulation is effective on the date it is signed by all parties and the Court.

                                                                                             23   APPROVED:                                              APPROVED:

                                                                                             24   LAW OFFICE OF DAVID G. EISENSTEIN                      PARSONS BEHLE & LATIMER
                                                                                             25
                                                                                                         /s/ David H. Eisenstein                               /s/ Brook B. Bond
                                                                                             26   By: _________________________                          By: _________________________
                                                                                                      David G. Eisenstein, Esq.                              Brook B. Bond, Esq.
                                                                                             27
                                                                                                  Attorney for Plaintiff James D. Noland, Jr.            Attorney for Defendant Organo Gold Int’l,
                                                                                             28                                                          Inc.

                                                                                                                                             Page 2 of 3
                                                                                                  APPROVED:                                        APPROVED:
                                                                                              1

                                                                                              2
                                                                                                  NICHAMOFF LAW, PC                                MOULTON WILSON & ARNEY LLP

                                                                                              3       /s/ Seth A. Nichamoff                            /s/ Lance C. Arney
                                                                                                  By: _________________________                    By: _________________________
                                                                                              4       Seth A. Nichamoff, Esq.                          Lance C. Arney, Esq.
                                                                                              5   Attorney for Defendant Organo Gold               Attorney for Defendant Holton V. Buggs,
                                                                                              6   Enterprises, Inc.                                Jr.

                                                                                              7
                                                                                                  APPROVED:
                                                                                              8
                                                                                                  JAMIE KING PC
                                                                                              9

                                                                                             10       /s/ Jamie King
                                                                                                  By: _________________________
                                                                                             11       Jamie King, Esq.
                                                  199 NORTH ARROYO GRANDE BLVB., SUITE 200




                                                                                             12   Attorney for Defendant Bernardo Chua
                     A PROFESSIONAL CORPORATION


                                                        (702) 434-3444 FAX (702) 434-3739
                                                          HENDERSON, NEVADA 89074




                                                                                             13
          HAYES & WELSH
LAW OFFICE OF




                                                                                             14

                                                                                             15                                        IT IS SO ORDERED.

                                                                                             16
                                                                                                                                       _____________________________
                                                                                             17
                                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                             18
                                                                                                                                       Dated: March 13, 2019
                                                                                                                                              _________________
                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                                                         Page 3 of 3
